                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA


 Deborah Thiel,                                     Case No. 18-cv-1458 (SRN/TNL)
 Donnie Garrison,

               Plaintiffs,                        ORDER ON STIPULATION FOR
 v.                                                  PROTECTIVE ORDER

 EquityExperts.Org, LLC, a         Michigan
 company, and Michael Novak,

               Defendants.



       This matter is before the Court on the parties’ Stipulation for Protective Order. (ECF

No. 20). Based on the stipulation of the parties, and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that pursuant to Fed. R. Civ. P. 26(c), confidential

information shall be disclosed in the designated ways:

       1.     As used in the Protective Order, these terms have the following meanings:

              “Attorneys” means counsel of record;

              “Confidential” documents are documents designated pursuant to paragraph
              2;

              “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

              “Outside Vendors” means messenger, copy, coding, and other clerical-
              services vendors not employed by a party or its Attorneys; and

              “Written Assurance” means an executed document in the form attached as
              Exh. A.

       2.     A Party may designate a document “Confidential”, to protect information

within the scope of Fed. R. Civ. P. 26(c).
       3.     All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving such

documents shall, directly or indirectly, use, transfer, disclose, or communicate in any way

the documents or their contents to any person other than those specified in paragraph. Any

other use is prohibited.

       4.     Access to any Confidential document shall be limited to:

              (a)    the Court and its staff;

              (b)    Attorneys, their law firms, and their Outside Vendors;

              (c)    persons shown on the face of the document to have authored or
                     received it;

              (d)    court reporters retained to transcribe testimony;

              (e)    the parties;

              (f)    outside independent persons (i.e., persons not currently or formerly
                     employed by, consulting with, or otherwise associated with any party)
                     who are retained by a party or its Attorneys to provide assistance as
                     mock jurors or focus group members or the like, or to furnish technical
                     or expert services, and/or to give testimony in this action.

       5.     Third parties producing documents in the course of this action may also

designate documents as “Confidential”, subject to the same protections and constraints as

the parties to the action. A copy of the Protective Order shall be served along with any

subpoena served in connection with this action. All documents produced by such third

parties shall be treated as “Confidential” for a period of 14 days from the date of their

production, and during that period any party may designate such documents as

“Confidential” pursuant to the terms of the Protective Order.



                                                2
       Plaintiff served at least one third-party subpoena before Defendant interposed a

responsive pleading in this matter.       The provisions of this paragraph shall apply

retroactively to any documents Plaintiff obtained through any third party-subpoena served

prior to the Rule 26(f) meet-and-confer. Defendant shall have a period of 14 days to

designate any such third-party documents as “Confidential” from the date the Protective

Order is entered, or the date that Plaintiff provides copies of such documents to Defendant,

whichever is later.

       6.     Each person appropriately designated pursuant to paragraphs 4(f) to receive

Confidential information shall execute a “Written Assurance” in the form attached as

Exhibit A. Opposing counsel shall be notified at least 14 days prior to disclosure to any

such person who is known to be an employee or agent of, or consultant to, any competitor

of the party whose designated documents are sought to be disclosed. Such notice shall

provide a reasonable description of the outside independent person to whom disclosure is

sought sufficient to permit objection to be made. If a party objects in writing to such

disclosure within 14 days after receipt of notice, no disclosure shall be made until the party

seeking disclosure obtains the prior approval of the Court or the objecting party.

       7.     All depositions or portions of depositions taken in this action that contain

confidential information may be designated “Confidential” and thereby obtain the

protections accorded other “Confidential” documents. Confidentiality designations for

depositions shall be made either on the record or by written notice to the other party within

14 days of receipt of the transcript. Unless otherwise agreed, depositions shall be treated

as “Confidential” during the 14-day period following receipt of the transcript. The


                                              3
deposition of any witness (or any portion of such deposition) that encompasses

Confidential information shall be taken only in the presence of persons who are qualified

to have access to such information.

       8.     Any party who inadvertently fails to identify documents as “Confidential”

shall, promptly upon discovery of its oversight, provide written notice of the error and

substitute appropriately-designated documents. Any party receiving such improperly-

designated documents shall retrieve such documents from persons not entitled to receive

those documents and, upon receipt of the substitute documents, shall return or destroy the

improperly-designated documents.

       9.     If a party files a document containing Confidential information with the

Court, it shall do so in compliance with the Electronic Case Filing Procedures for the

District of Minnesota. Prior to disclosure at trial or a hearing of materials or information

designated “Confidential”, the parties may seek further protections against public

disclosure from the Court. This protective order does not authorize the filing of any

document under seal. The sealing of entire pleadings, memoranda of law, exhibits, and

the like is strongly discouraged. No document shall be filed under seal unless such

document or information therein is genuinely confidential and/or there are

compelling reasons to do so. Any party seeking to file a document under seal shall

specifically review each document and the information therein to limit sealing only to

the extent necessary. If a party files a document containing confidential information with

the Court, it shall do so in compliance with the Electronic Case Filing Procedures for the

District of Minnesota and Local Rule 5.6. Any joint motion made pursuant to Local


                                             4
Rule 5.6 before United States Magistrate Judge Tony N. Leung shall conform to

Exhibit B attached hereto. Counsel shall provide the Court with two courtesy copies

of the unredacted documents with the redacted information highlighted in yellow.

       10.    Any party may request a change in the designation of any information

designated “Confidential”. Any such document shall be treated as designated until the

change is completed. If the requested change in designation is not agreed to, the party

seeking the change may move the Court for appropriate relief, providing notice to any third

party whose designation of produced documents as “Confidential” in the action may be

affected. The party asserting that the material is Confidential shall have the burden of

proving that the information in question is within the scope of protection afforded by Fed.

R. Civ. P. 26(c).

       11.    Within 60 days of the termination of this action, including any appeals, each

party shall either destroy or return to the opposing party all documents designated by the

opposing party as “Confidential”, and all copies of such documents, and shall destroy all

extracts and/or data taken from such documents. Each party shall provide a certification

as to such return or destruction within the 60-day period. However, Attorneys shall be

entitled to retain a set of all documents filed with the Court and all correspondence

generated in connection with the action.

       12.    Any party may apply to the Court for a modification of the Protective Order,

and nothing in this Protective Order shall be construed to prevent a party from seeking such

further provisions enhancing or limiting confidentiality as may be appropriate.




                                             5
       13.    No action taken in accordance with the Protective Order shall be construed

as a waiver of any claim or defense in the action or of any position as to discoverability or

admissibility of evidence.

       14.    The obligations imposed by the Protective Order shall survive the

termination of this action.

       15.    Prior Orders. All prior consistent orders remain in full force and effect.

       16.    Remedies. Failure to comply with any provision of this Order or any

other prior consistent Order shall subject the non-complying party, non-complying

counsel and/or the party such counsel represents to any and all appropriate

remedies, sanctions and the like, including without limitation: assessment of costs,

fines and attorneys’ fees and disbursements; waiver of rights to object; exclusion or

limitation of witnesses, testimony, exhibits, and other evidence; striking of pleadings;

complete or partial dismissal with prejudice; entry of partial default judgment;

and/or any other relief that this Court may from time to time deem appropriate.



Dated: January 23, 2019                          s/ Tony N. Leung
                                          Tony N. Leung
                                          United States Magistrate Judge
                                          District of Minnesota

                                          Thiel, et al. v. EquityExperts.Org, LLC, et al.
                                          Case No. 18-cv-1458 (SRN/TNL)




                                             6
                                        EXHIBIT A

                                WRITTEN ASSURANCE

_________________________________________ declares that:

       I reside at _______________________________________ in the City of
__________________, County of __________________, State of ______________ . My
telephone number is __________________________________.

         I am currently employed by ___________________________________, located at
_____________________________________________________, and my current job
title is ____________________________________________________.

        I have read and I understand the terms of the Protective Order dated
________________, filed in Case No. __________, pending in the United States District
Court for the District of Minnesota. I agree to comply with and be bound by the provisions
of the Protective Order. I understand that any violation of the Protective Order may subject
me to sanctions by the Court.

        I shall not divulge any documents, or copies of documents, designated
“Confidential” obtained pursuant to such Protective Order, or the contents of such
documents, to any person other than those specifically authorized by the Protective Order.
I shall not copy or use such documents except for the purposes of this action and pursuant
to the terms of the Protective Order.

       As soon as practical, but no later than 30 days after final termination of this action,
I shall return to the attorney from whom I have received them, any documents in my
possession designated “Confidential”, and all copies, excerpts, summaries, notes, digests,
abstracts, and indices relating to such documents.

       I submit myself to the jurisdiction of the United States District Court for the District
of Minnesota for the purpose of enforcing or otherwise providing relief relating to the
Protective Order.


 Executed on _______________________                 ______________________________
                   (Date)                                       (Signature)




                                              7
9
